Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 1 of 32 Page|D #:187

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MICHELLE LAVETTE RUSHING,
Plaintiff,

V. Case No. 18-cv-08544
CALIBER HOME LOANS, INC. and Honorable John Robert Blakey
TRANSUNION LLC,

Defendants.

 

 

DEFENDANT CALIBER HOME LOANS, INC’S MOTION TO DISMISS
COUNTS I AND III OF PLAINTIFF’S FIRST AMENDED COMPLAINT

Defendant, CALIBER HOME LOANS, INC. (“Caliber”), by its attomeys, Perkins Coie
LLP, through Berkely Cobb, hereby submits the following motion to dismiss Counts l and III of
Plaintiff’ s First Amended Complaint pursuant to Federal Rules of Civil Procedure lZ(b)(6).

I. INTRODUCTION

On February 19, 2019, Plaintiff flled her First Amended Complaint against Caliber and
TransUnion LLC (referred collectively as “Defendants”). Within the Amended Complaint,
Plaintiff alleges the following two (2) counts against Caliber: violation of the Fair Credit
Reporting Act (“FCRA”) (Count I); and violation of the Fair Debt Collection Practices Act
(“FDCPA”) (Count III). A true and correct copy of Plaintiff’s First Amended Complaint is
attached hereto as Exhibit A.

Plaintiff’ s alleged claims stem from her assertion that Caliber mismanaged the credit
reporting of her mortgage loan after she obtained a bankruptcy discharge However, Plaintiff’ s

Amended Complaint fails to allege sufficient facts to state claims under both the FCRA and

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 2 of 32 Page|D #:188

FDCPA against Caliber and should be dismissed with prejudice pursuant to Rule 12(b)(6) of the
Federal Rules of Civil Procedure.
II. FACTUAL ALLEGATIONS

Plaintiff executed a mortgage note in the amount of $201,162.55 on June 25, 2007 (the
“Loan”), in favor of Beneficial Mortgage Company (“Beneficial”). (Compl. 11 7). The Loan was
secured by a mortgage on the property located at 16652 Thomton Avenue, South Holland,
Illinois (the “Property”). (Ia'. 11 4). Subsequently, on December 29, 2012, Plaintiff filed a Chapter
13 bankruptcy petition and listed the Loan as a pre-petition debt secured by the mortgage (Id. 1111
8-9). Plaintiff’ s approved Chapter 13 plan proposed to surrender the Property to Beneficial in
“full satisfaction of its claims.” (Ia’. 1111 14, l6). On November 25, 2014, the Bankruptcy Court
entered an Order of Discharge in Plaintiff’ s case and, correspondingly, Plaintiff’ s personal
liability for the Loan was extinguished (Id. 1111 21 , 26).

Plaintiff alleges that Caliber began servicing the Loan on February 12, 2014, following
Plaintiff’ s default of the Loan. (Id. 11 20). Subsequently, around May 2018, Caliber allegedly
began reporting “derogatory credit information to the CRAs” [sic] which was “f`alse and
inaccurate . . . in an attempt to collect on the subject debt.” (Id. 1111 32, 33). Plaintiff also alleges
that in July 2018, when attempting to seek financing to purchase a home, she discovered that
TransUnion and Caliber were reporting her Loan as 120 days past due, along with other “post-
discharge derogatory information.” (Id. 1[ 41).

On July 23, 2018, Plaintiff allegedly “mailed a detailed dispute letter directly to Caliber
apprising it [sic] of inaccuracies on her credit reports related to her Loan from each of the
[CRAS].” (Ia'. 11 36). Within the alleged dispute letter, Plaintiff alleges that she requested that

Caliber correct its “credit reporting issues” as her “account is being reported as a deed in lieu of

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 3 of 32 Page|D #:189

foreclosure” when it “should be reported as a Chapter 13 bankruptcy.” (Id. 11 38). In the
Amended Complaint, Plaintiff does not dispute entering a deed-in-lieu agreement for the
Property with the mortgagee Id.

Also, Plaintiff’s Amended Complaint alleges that she sent TransUnion two (2) credit
disputes requesting that “her credit report be updated to reflect the discharged status of the
[Loan]” on August 4, 2018, and September l7, 2018. (Id. 1111 43, 49). Plaintiff further alleges
“upon information and belief” Caliber received notice of Plaintiff’ s disputes from TransUnion
and Caliber failed to report its “trade line as disputed and discharged” for the Loan. (Ia'. 1111 44,
50, 53).

On October 16, 2018, TransUnion allegedly responded to Plaintiff’s second credit dispute
by stating that it completed its investigations and the “Caliber reporting was verified.” (Id. 11 51).
Despite TransUnion’s verification of the Loan, Plaintiff maintains her allegation that both
Defendants failed to reinvestigate Plaintiff’ s second dispute Ia'. Plaintiff attached no
correspondences, credit reports, or any other documents to the Amended Complaint to
substantiate her factual allegations

III. LEGAL STANDARD

The Seventh Circuit imposes two hurdles that a plaintiff must clear in order to survive a
motion to dismiss under Rule l2(b)(6): “[f]irst, the complaint must describe the claim in
sufficient detail to give the defendant fair notice of what the claim is and the grounds upon which
it rests;” and, “[s]econd, its allegations must plausibly suggest that the [plaintiff] has a right to
relief, raising that possibility above a speculative level; if they do not, the plaintiff pleads itself
out of court.” EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (intemal quotation marks omitted).

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 4 of 32 Page|D #:190

In considering a motion to dismiss, a court is not required to “accept as true a legal
conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555. Instead a plaintiff must
allege facts--not just formulas and stock legal conclusions--sufficient to “raise a right to relief
above the speculative level.” Id. Thus, Rule l2(b)(6) requires dismissal of any claim where the
underlying allegations are merely “consistent wit ” liability, “too vague to provide notice to
defendants,” or “merely a forrnulaic recitation of the cause of action and nothing more.” Brooks
v. Ross, 578 F.3d 574, 581-82 (7th Cir. 2009).

IV. ARGUMENT

A. Plaintiff’s Amended Complaint Should Be Dismissed Because It Fails To State A
Claim F or A FCRA Viola_ltion Against Caliber.

Under the FCRA, once a fumisher of credit information receives notice from a CRA that
a consumer has disputed reported information that the fumisher provided to the CRA, the
fumisher is required to conduct a reasonable investigation and report the results of that
investigation to the CRA. See 15 U.S.C. §§ 1681i(a)(2), 1681s-2(b). To state a claim for a
violation of section l681s-2(b), Plaintiff must allege facts that show: (l) Plaintiff notified
TransUnion that it was reporting inaccurate information; (2) TransUnion reported the alleged
inaccurate information to Caliber; and (3) Caliber failed to investigate and correct the allegedly
inaccurate information. Connor v. JP Morgan Chase Bank, N.A., No. 15 C 8601, 2016 WL
7201189, at *2 (N.D. Ill. Mar. 22, 2016).

Plaintiff’ s Amended Complaint attempts to allege that Caliber violated the FCRA when it
allegedly reported Plaintiff’ s Loan as 120 days past due and failed to “notate the account as
disputed and discharged.” (Compl. at 11 41). However, Plaintiff fails to plead sufficient facts to

sustain any of these alleged FCRA claims.

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 5 of 32 Page|D #:191

1. Plaintiff fails to sufficiently allege that Caliber violated Section
l681s-2(b) of the FCRA.

Plaintiff’ s Amended Complaint alleges that Caliber violated numerous provisions of the
FCRA by: (1) failing to conduct an investigation and reinvestigation in response to Plaintiff’ s
dispute letters (Compl. 11 66); (2) failing to review all materials allegedly provided by
TransUnion (id. 11 67); (3) failing to report the subject debt as disputed (ia'. 11 69); (4) failing to
modify the inaccurate information in Plaintiff’ s Loan account (id. 11 70); (5) failing to report
investigation results to TransUnion (id. 1111 71-72); (6) failing to conduct a reasonable
reinvestigation within 30 days of receiving notice of the dispute from TransUnion (id. 11 73); and
failing to take the required action with respect to Plaintiff by the deadlines set forth in Section
l681i(a)(i) (id. 11 74).

Plaintiff’ s allegations that Caliber violated §1681s-2(b) when it allegedly failed to
investigate and reinvestigate Plaintiff` s credit reporting disputes received directly from Plaintiff,
(id. 1111 66, 67, 69) fail because §l681s-2(b) only imposes a duty on Caliber when it is notified of
disputed debt information by a CRA - which is TransUnion in this case See 15 U.S.C §1681s-
2(b); see Rollins v. Peoples Gas Light & Coke Co., 379 F. Supp. 2d 964, 967 (N.D. Ill. 2005)
(where this Court dismissed a plaintiffs FCRA claim against a loan servicer, holding that a
plaintiffs notice of disputed information was improper notice to the loan fumisher under Section
16815-2(b)). Like the court’s holding in Rollins, the duties set forth in Section 1681s-2(b) were
never triggered by disputes sent by Plaintiff to Caliber and, therefore, it is impossible for Caliber
to have violated l681s_2(b) for these allegations

Next, Plaintiff’ s allegations that Caliber violated Section 1681s-2(b)(1)(A)-(B) when it
purportedly failed to review and investigate Plaintiff’ s dispute allegedly provided by TransUnion

(ia'. 1111 66, 67) also fail because these allegations are wholly conclusory. Plaintiff’s sole support

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 6 of 32 Page|D #:192

for these allegations are its own assumptions that if Caliber conducted the requisite investigation
“it would have corrected the inaccurate designation of the [L]oan.” (Compl. 11 68). However,
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, these
allegations ignore that TransUnion confirmed to Plaintiff that Caliber’s “reporting was verified”
regarding Plaintiff’ s Loan. (Compl. 1151). As such, these allegations are insufficiently pled and
should be dismissed

Additionally, Plaintiff’ s allegations that Caliber failed to report its results of its
investigation to TransUnion or modify, delete or permanently block the alleged inaccurate
information on Plaintiff’ s files (ia'. 11 70) in violation of Sections l681s-2(b)(l)(C) through (E)
are insufficiently pled. Section 1681s-2(b)(l)(C) requires that Caliber “report the results of the
investigation to [TransUnion].” Sections l681s-2(b)(l)(D) and (E) require that if an
investigation reveals that disputed information is incomplete, inaccurate, or unable to be verified,
the fumisher must report that finding to the CRAS and modify, delete, or block reporting of the
information. See 15 U.S.C. §§ 1681s-2(b)(1)(D), (E). Here, Plaintiff never alleges facts
showing that Caliber concluded that its reporting of Plaintiff’ s Loan was incomplete, inaccurate,
or unable to be verified On the contrary, Plaintiff’ s Amended Complaint alleges that: (1)
Caliber’s “reporting was verified” to TransUnion after Plaintiff disputed her Loan in October
2018; and (2) Caliber “confirmed and reported the [alleged] inaccurate information.” (Compl. 1111
51, 79). Because Caliber “veriiied” and “confirmed” the results of its investigation and
reinvestigation to TransUnion, the obligations enumerated in Sections l68ls-2(b)(1)(C) through

(E) were never triggered, and, thus, were never violated by Caliber.

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 7 of 32 Page|D #:193

Next, Plaintiff’ s allegation that Caliber failed to conduct a reasonable reinvestigation
within 30 days of receiving notice of a dispute from TransUnion and deadlines set forth in
Section l681i (a)(l) of the FCRA (Compl. 1111 73-74) is flawed because Section 1681i (a)(l)
applies to CRAs, not to fumishers of information like Caliber. See 15 U.S.C § l681i(a)(l). The
provisions that provide Plaintiff’ s a private right of action against Caliber are listed in Section
l681s-2(b), not Section l681i (a)(l). Neiman v. Chase Bank, USA, N.A., No. 13 C 8944, 2014
WL 3705345, at *6 (N.D. Ill. July 25, 2014).

For the reasons stated above, Plaintiff failed to sufficiently allege that Caliber violated
Section l681s-2(b) of the FCRA. Accordingly, this Court should dismiss Plaintiff’ s alleged
violations of the FCRA against Caliber pursuant to Rule 12(b)(6).

2. _Pl_aintiff cannot state a claim for a wi]]ful violz_g_t_ion of t_he FCRA.

A willful violation of the FCRA occurs only when a fumisher of credit commits an act
known to violate its obligations under the FCRA or in reckless disregard for those obligations
Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007). Moreover, “a company subject to the
FCRA does not act in reckless disregard of it unless the action is not only a violation under a
reasonable reading of the statute’s terms, but shows that the company ran a risk of violating the
law substantially greater than the risk associated with a reading that was merely careless.” (Ia'. 11
69).

Here, Plaintiff offers nothing more than conclusory allegations that Caliber “acted with
reckless disregard for its duty as a fumisher” and that Caliber “willfully and knowingly
confirmed and reported the inaccurate information.” (Compl. 1111 78, 79). Again, Plaintiff’ s
conclusory allegations are insufficient to support a claim for willfulness Smith v. Safeco Ins. ,

No. 13 C 2788, 2013 WL 5609323, *1 (N.D. Ill. Oct. 11, 2013). Moreover, when considering

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 8 of 32 Page|D #:194

the history of this case, the prior settled case, Plaintiff’ s loan default, and the Loan’s discharge,
any reporting inaccuracies of the Loan most likely resulted from a reporting error, and not from a
reckless disregard of the FCRA or a willful violation of the FCRA. Accordingly, to the extent
Plaintiff’ s FCRA claim is not dismissed in its entirety, her claim for a willful violation and
punitive damages should nonetheless be dismissed

B. Plaintiff Fails To State A Claim Under The FDCPA Against Caliber.

The FDCPA prohibits debt collectors from engaging in abusive, deceptive, or unfair debt-
collection practices 15 U.S.C. § 1692 et seq. For the FDCPA to apply, two (2) threshold
criteria must be metz (1) the defendant must qualify as a “debt collector” within the meaning of
the term in the FDCPA; and (2) the communication at issue must have been made “in connection
with the collection of any debt.” 15 U.S.C. §§ 1692a, 16920(a)-(b), l692e, l692g. Particularly,
Section l692e(8) of the FDCPA provides that a debt collector may not “communicat[e]...to any
person credit information which is known or which should be known to be false, including the
failure to communicate that a disputed debt is disputed.” 15 U.S.C. § l692e(8).

Caliber disputes the second criteria and argues that it made no communication for the
collection of Plaintiff’ s Loan and did not violate the FDCPA in any manner.

1. Caliber engaged in no debt collection efforts against Plaintiff
under the FDCPA.

When determining whether a communication was sent in connection with the collection
off any debt, courts consider: (1) the presence or absence of a demand for payment; (2) the
purpose and context of the communication; and (3) the nature of the parties’ relationship Brand
v. Caliber Home Loans, Inc., No. l6-CV-03432, 2018 WL 4898572, at *4 (N.D. Ill. Oct. 9,
2018) (intemal citations omitted). lf the communication was sent “specifically to induce the

debtor to settle [the] debt,” then the communication is an attempt to collect a debt under the

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 9 of 32 Page|D #:195

FDCPA. Id.; Green v. Specialized Loan Servicing, LLC, No. 15-cv-513-jdp, 2017 WL 213836,
at *4 (W.D. Wis. Jan. 18, 2017).

In Green, the plaintiffs alleged that the loan servicer attempted to collect a debt that was
discharged in bankruptcy and the loan servicer violated the FDCPA when it erroneously reported
the loan as being 180 days past due in its tradeline on one of the plaintiffs’ credit reports Green,
2017 WL 213836, at *1-2. The district court ruled in favor of the loan servicer and held that the
reported past due notation in the tradeline, alone, “does not mean that [the loan servicer] reported
information about the [plaintiffs’] discharged loan in connection with an attempt to collect a
debt.” ld. *5. The Court reasoned that the plaintiff failed to show that the tradeline was
connected to debt collection efforts by the loan servicer to collect on their discharged debt,
regardless of the inaccuracy of the tradeline Id.

Plaintiff’s FDCPA claims are factually similar to the FDCPA claims alleged in Green.
Here, Plaintiff’ s Amended Complaint alleges that Caliber violated Section 1692e of the FDCPA
by “inaccurately reporting the subject loan as 120 days past the payment due date” in connection
with collecting the discharged debt. (Compl. at 1111 117, 119, 120). However, like the plaintiffs
in Green, Plaintiff’ s Amended Complaint is void of any facts that show Caliber attempted to
collect or demanded payment for the discharged Loan from Plaintiff. Notably, the Complaint
also never alleges that Caliber reported a balance due for the discharge Loan on Plaintiff’ s credit
report. On the contrary, Plaintiff" s Amended Complaint refers to a deed-in-lieu entered for the
Property, and states: (l) the Loan was discharged; and (2) Plaintiff" s “business relationship With
Caliber” was terminated after the bankruptcy. (Compl. at 1111 6, 38). These alleged facts don’t

support any debt collection efforts made by Caliber. Simply concluding that Caliber engaged in

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 10 of 32 Page|D #:196

collection efforts without any supporting facts is fatal to Plaintiff’ s FDCPA claim. See Green,
2017 WL 213836, at *6.

Secondly, Plaintiff’ s allegation that Caliber failed to designate Plaintiff’ s Loan as
disputed on its trade line on her credit report (Compl. at 11 121) is also not an attempt to collect
the discharged debt. The Seventh Circuit holds that debt collectors under the FDCPA are not
required to “engage in affirmative debt-collection conduct” to satisfy the statute McCready v.
eBay, Inc., 453 F.3d 882, 888-89 (7th Cir. 2006) (where the Seventh Circuit dismissed a FDCPA
claim against a defendant when the plaintiff failed to allege any affirmative actions taken by the
defendant to collect the subject debt from the plaintiff). Like the defendant in McCready,
Caliber “remained passive” in its actions and Plaintiff’ s Amended Complaint fails to allege how
Caliber’s alleged failure to report a loan as disputed equates to affirmative debt collection efforts
under the FDCPA.

Because Plaintiff’ s Amended Complaint is void of any facts supporting that Caliber
engaged in any debt collection efforts for Plaintiff’ s discharged debt, Plaintiff fails to state a
claim under the FDCPA. Accordingly, Plaintiff` s FDCPA claim should be dismissed with
prejudice

2. Caliber Was not required to update its tradeline to reflect
Plaintiff’s disp_\_lte of the reporting of her Loan under the FDCPA.

If this Court finds that Plaintiff sufficiently alleges that Caliber engaged in collection
efforts under the FDCPA, Plaintiff’ s Amended Complaint still cannot allege that Caliber violated
Section 1692e(8) when it allegedly failed to update its tradeline’s description of Plaintiff’ s Loan
as disputed Debt collectors have “no affirmative obligation under the FDCPA, after becoming
aware of a dispute, to update the information” already reported to a credit reporting agency or to

remove the tradeline. Gora'on v. Syna'icated Ojice Sys., LLC, No. 16 C 4440, 2017 WL

_10_

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 11 of 32 Page|D #:197

1134489, at *2 (N.D. Ill. Mar. 27, 2017) citing Wilhelm v. Credico, Inc., 519 F.3d 416 (8th Cir.
2008) (holding that when debt collector learns of dispute after reporting the debt to a credit
bureau, the dispute need not also be reported). In following the decision in Gordon, Caliber was
not required to update its tradeline to reflect the Plaintiff’ s dispute of the reporting of her Loan
after becoming aware of her dispute
V. CONCLUSION
WHEREFORE, Defendant Caliber Home Loans, Inc. respectfully moves this Court to

grant its Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and dismiss
Counts I and IlI of Plaintiff’ s First Amended Complaint with prejudice
Dated: March 13, 2019

Respectfully submitted,

CALIBER HOME LOANS, INC.

By: s//: Berkely Cobb
One of Its Attomeys

Berkely Cobb

Yasamin Oloomi

Perkins Coie LLP

131 South Dearbom Street, Suite 1700
Chicago, IL 60603-5559
312.324.8400

_11_

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 12 of 32 Page|D #:198

CERTIFICATE OF SERVICE

I certify that on March 13, 2019, she electronically filed the foregoing motion with the

Court, a copy of which will be served on all counsel via the Court’s CM/ECF System.

_12-

Respectfully Submitted,
By: s//: Berkely Cobb

Berkely Cobb

Yasamin Oloomi

PERKINS COIE LLP

131 S. Dearbom Street, Suite 1700
Chicago, Illinois 60603

Tel.: (312) 324-8400

Email: bcobb@perkinscoie.com

Email: voioomi@perkinscoie.com

Counsel for Defendant Caliber
Home Loans, Inc.

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 13 of 32 Page|D #:199

EXHIBIT A

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 14 of 32 Page|D #:200
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 1 of 19 Page|D #:84

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MICHELLE LAVETTE RUSHING,
CIVIL ACTION l :lS-cv-08544

Plaintiff,

v. COMPLAINT

CALIBER HOME LOANS, INC and

TRANSUNION LLC, JURY TRIAL DEMANDED
Defendants.

FIRST AMENDED COMPLAINT
NOW COMES Michelle L. Rushing (“Plaintiff”), by and through her attomeys, Sulaiman
Law Group, Ltd., complaining of the Defendants, Caliber Home Loans, lnc. (“Caliber”), and
TransUnion, LLC (“TransUnion”) (collectively, “Defendants”) as follows:
NATURE OF THE ACTION
1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit
Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681, Caliber’s violations of the Fair Debt
Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

JURISDICTION AND VENUE

2. Subject matter jurisdiction is conferred upon this Court by the FCRA, 28 U.S.C. §§ 1331 and
1337, as the action arises under the laws of the United States.

3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District
and all of the events or omissions giving rise to the claims occurred in the Northem District of

Illinois.

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 15 of 32 Page|D #:201
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 2 of 19 Page|D #:85

PARTIES

4. Plaintiff, Michelle Rushing, is a consumer and natural person over 18 years of age who, at
all times relevant, owned and resided at the property located at 16652 Thornton Avenue, South
Holland, Illinois 60473 (“subject property”).

5. Defendant Caliber is a Delaware corporation with its principal place of business located at
2591 Dallas Parkway, Suite 403, Frisco, Texas 75034. Caliber is a foreign company whose primary
business is the collection of debts owed to others and servicing loans across the country, including
the state of Illinois. Caliber is a fumisher of credit information to the major credit reporting
agencies, including TransUnion.

6. Defendant TransUnion is a Delaware limited liability corporation with its principal place of
business located in Chicago, Illinois. TransUnion is regularly engaged in the business of
assembling, evaluating, and disbursing information concerning consumers for the purpose of
furnishing consumer reports and credit files to third parties bearing on a consumer’s credit
worthiness, credit standing, and credit capacity on a nationwide basis, including in the State of
Illinois.

BANKRUPTCY CAsE

7. On June 25, 2007, Plaintiff executed a mortgage and note in the amount of $201,162.55
(“subj ect loan” or “subj ect debt”) in favor of Beneficial Mortgage Company (“Beneficial”) secured
by the subject property.

8. On December 29, 2012, Plaintiff filed a Chapter 13 bankruptcy petition in the United States
Bankruptcy Court, Northem District of Illinois, Case Number 12-50696 (“bankruptcy”).

9. Schedule D of the bankruptcy petition listed the subject loan, a secured pre-petition debt to

Beneficial, in the amount of $205,589.00, secured by the subject property.
2

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 16 of 32 Page|D #:202

Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 3 of 19 PagelD #:86

10. On January 12, 2013, because Plaintiff listed Beneficial as a creditor, the Bankruptcy
Noticing Center (“BNC”) served Defendants with notice of Plaintiff’ s bankruptcy filing. On
January 14, 2013, the BNC served Defendants with notice of Plaintist Original Plan.

11. Plaintiff’s Original Plan proposed to treat Beneficial’s claim as follows:

“Debtor is surrendering the real property located at 16652 Thornton Avenue,
South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

12. On March 5, 2013, the 341 Meeting of Creditors was held with the Chapter 13 Trustee. No
representative or attorney from Beneficial appeared at the 341 Meeting of Creditors.

13. On March 27, 2013, the Plaintiff filed her amended Chapter 13 Plan (“Modified Plan”).

14. Plaintiff’s Modified Plan proposed to treat Beneficial’s claim as follows:

“Debtor is surrendering the real property located at 16652 Thornton Avenue,
South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

15. On April 22, 2013, the Plaintiff filed a second amended Chapter 13 Plan (“Second
Modified Plan”).
16. Plaintiff’s Second Modified Plan proposed to treat Beneficial’s claim as follows:

“Debtor is surrendering the real property located at 16652 Thornton Avenue,
South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

17. At no time did Beneficial file a proof of claim for the subject debt in Plaintiff’ s bankruptcy
case

18. On April 25, 2013 , Plaintiff" s Second Modified Plan was confirmed by the Honorable Janet
S. Baer.

19. Plaintiff fully performed her duties as set forth in her confirmed Chapter 13 Plan.

20. By February 12, 2014, Caliber had acquired the servicing rights to the subject loan after

Plaintiff was in default on the subject loan.

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 17 of 32 Page|D #:203
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 4 of 19 Page|D #:87

21. On November 25, 2014, the Bankruptcy Court entered an Order of Discharge in Plaintiff’ s
case of all dischargeable debts, including the subject debt.

22. The Order of Discharge expressly states:

“The discharge prohibits any attempt to collect from the debtor a debt that has
been discharged For example, a creditor is not permitted to contact a debtor by
mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other
property, or to take any other action to collect a discharged debt from the
debtor....” Id. at p. 2.

23. On November 27, 2014, the BNC served Beneficial and TransUnion with the Order of
Discharge

24. Pursuant to 1 1 U.S.C. §524, the Order of Discharge invoked the protections of the discharge
injunction prohibiting any acts to collect upon the subject loan by Beneficial or any other party.

25, On March 10, 2015, Plaintiff’s bankruptcy case closed

26. Plaintiff s personal liability on the subject debt was extinguished via her bankruptcy
discharge, thus terminating the business relationship with Caliber and any of its successors and
assigns

CALIBER’S UNLAWFUL COMMUNICA'I`IONS

27. After Caliber acquired the servicing rights to the subject debt, and with actual knowledge
of Plaintiff’s Chapter 13 bankruptcy and her subsequent discharge, Caliber began actively
reporting inaccurate credit information regarding the subject debt to the credit reporting agencies
(“CRA’s”).

28. As a result, on December 2, 2015, Plaintiff filed a complaint in the District Court for
Northem District of Illinois, styled Rushing v. Caliber Home Loans, Inc. and Equifax Information
Services, LLC, Case No. 15-cv-09252 (“Lawsuit”), alleging Caliber and Equifax violated

numerous sections of the FCRA.

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 18 of 32 Page|D #:204
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 5 of 19 Page|D #:88

29. The lawsuit settled on May 4, 2016.

30. The lawsuit was dismissed in June 2016.

31. After the lawsuit was settled and dismissed, Caliber ceased reporting the subject debt to
the major credit reporting agencies

32. However, on or around May 2018, Caliber again began reporting derogatory credit
information to the CRA’s

33. Despite having multiple notices of Plaintiff’ s bankruptcy filing and settling a case that
alleged unlawful credit reporting activity, Caliber brazenly continued to report false and inaccurate
credit information to the CRAs in an attempt to collect on the subject debt.

34. Caliber’s collection efforts were highly upsetting to Plaintiff as she was led to believe that
the previous lawsuit and her bankruptcy had no legal effect and that she was still obligated to pay
on the subject debt; which was the driving force in her decision to seek bankruptcy protection.

35. Plaintiff has been forced to again expend time, costs, and effort in consulting with her
attorneys and disputing the subject loan as she was led to believe that her previous lawsuit and her
bankruptcy had no legal effect as a result of Caliber’s conduct.

PLAINTIFF’S DIRECT DlSPUTE TO CALIBER

36. On July 23, 2018, Plaintiff mailed a detailed dispute letter directly to Caliber apprising
them of inaccuracies on her credit reports from each of the credit reporting agencies

37. In her detailed dispute letter, Plaintiff requested Caliber to correct credit reporting issues
as Caliber continued to report the subject loan as derogatory to the credit reporting agencies

38. Specifically, Plaintiff stated: “My account is being reported as deed in lieu of foreclosure
My account should be reported as Chapter 13 bankruptcy When I filed Chapter 13 I filed to

surrender my property. l was released from the note of the property and no longer financially

5

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 19 of 32 Page|D #:205
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 6 of 19 Page|D #:89

responsible My credit report should state Chapter 13 bankruptcy. Please update my credit reports
immediately With the correct information or I will have to retain legal counsel.”

39. On October 31, 2018, Caliber responded to Plaintiff to inform her that it could not
determine the specific information that Plaintiff is requesting and it finds that Plaintiff’s request to
be overbroad

40. Despite Caliber’s actual knowledge of Plaintiff’s Chapter 13 bankruptcy and Plaintiff’s
detailed dispute letter, Caliber willfully choose to continue to report the subject loan as derogatory
to the credit reporting agencies Caliber failed to notate Plaintiff’ s account as disputed and
discharged

CREDlT REPORTING AND PLAINTIFF’S CREDIT DISPUTES TO TRANSUNION

41. In July 2018, Plaintiff attempted to seek financing from Quicken Loans to purchase a new
home As a result, Quicken Loans accessed Plaintiff’ s consumer report to make a creditworthiness
determination Plaintiff discovered that Transunion and Caliber Loans were reporting the subject
loan as 120 days past due date, and multiple post-discharge derogatory information, including the
failure to notate the account as disputed and discharged

42. The reporting of the subject loan was inaccurate, incomplete, and materially misleading
because the subject loan was discharged in Plaintiff’s bankruptcy and should be reporting without

any post-discharge derogatory information.1

 

' To help furnishers comply with their requirements under the FCRA, the Consumer Data lndustry Association
(“CDIA”), in cooperation with the Credit Reporting Agencies, publishes a Credit Reporting Resource Guide for
reporting data called the “Metro 2 Format.”

6

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 20 of 32 Page|D #:206
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 7 of 19 Page|D #:90

a. Plaintiff"s First Dispute to Transunion
43. On August 4, 2018, Plaintiff sent a detailed dispute to Transunion requesting that her credit
report be updated to reflect the discharged status of the Caliber subject loan. Plaintiff specifically
disputed the Caliber trade line
44. Upon information and belief, Caliber received notice of Plaintiff’ s dispute and all enclosed
supporting documents from Transunion within five days of Transunion receiving Plaintiff’s first
dispute See 15 U.S. Code §l681i(a)(2).
b. Transunion’s Failure to Reasonably Investigate Plaintiff’s First Dispute
45. On September 7, 2018, Plaintiff accessed her credit report to find Caliber and Transunion
were continuing to report the Caliber account with a derogatory payment status of 120-149 days
late
46. More strikingly, TransUnion and Caliber failed to report the Caliber trade line as disputed
and discharged
47. Despite having actual knowledge of Plaintiff’s bankruptcy and after receiving Plaintiff’ s
detailed dispute, TransUnion and Caliber continued to report the subject loan with a “Status” of
over 120 Days Past Due as of September l, 2018.
48. The reporting of the Caliber trade line is patently inaccurate, incomplete and creates a
materially misleading impression that Plaintiff is delinquent on the subject loan. However, Plaintiff
is no longer personally liable on the subject loan as Plaintist Chapter 13 bankruptcy was

discharged on November 25, 2014.2

 

2 Pursuant to Plaintiff’s Chapter 13 Plan, no payments were to be made to Caliber, as Plaintiff’s Confirmed Chapter
13 Plan surrendered the subject property to Beneficial in full satisfaction of its claims
7

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 21 of 32 Page|D #:207
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 8 of 19 Page|D #:91

a. Plaintiff’s Second Dispute to Transunion

49. On September 17, 2018, Plaintiff sent another credit dispute to Transunion requesting that
her credit file be updated to reflect the discharged status of the Caliber subject loan. Plaintiff
specifically requested Caliber and TransUnion to investigate the reason the subject loan had a
derogatory status of 120 days late

50. Upon information and belief, Caliber received notice of Plaintiff’s second dispute and all
relevant information from Transunion within five days of Transunion receiving Plaintiff’ s second
dispute See 15 U.S. Code §l681i(a)(2).

b. Transunion’s Response to Plaintiff"s Second Dispute

51. On October 16, 2018, TransUnion responded by failing to properly reinvestigate Plaintiff’ s
second dispute Specifically, TransUnion stated that its investigation of the dispute is now
complete and the Caliber reporting was verified TransUnion and Caliber failed to properly
investigate`Plaintiff’ s detailed dispute

52. Despite having actual knowledge of Plaintiff’ s bankruptcy discharge and after receiving
Plaintiff’ s detailed disputes, TransUnion and Caliber continued to report the subject loan with a
derogatory pay status of “120 Days Past Due Date.”

53. Moreover, Transunion and Caliber failed to report the subject loan as disputed and
discharged in bankruptcy.

54. The reporting of the Caliber trade line is inaccurate, incomplete and creates a materially
misleading impression that Plaintiff is delinquent on the subject loan. However, Plaintiff is no
longer personally liable on the subject loan as Plaintiff’ s Chapter 13 bankruptcy was discharged

on November 25, 2014.

Case: 1:18-cv-O8544 Document #: 26 Filed: 03/13/19 Page 22 of 32 Page|D #:208

Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 9 of 19 Page|D #:92

IMPACT oF CoNrrNUrNG
INCoRRECT REPoRTrNG oN PLArNTrFF’s CREDIT FrLEs

55. As of today, the erroneous reporting of the Caliber account continues to paint a false and
damaging picture of Plaintiff. Defendants have yet to update the Caliber account to accurately
reflect the discharged status, accurate payment history, including the failure to communicate that
the subject debt is being disputed

56. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,
and has rendered Plaintiff hopeless as to her ability to regain her good name and the credit rating
that she deserves and has worked hard to earn by completing her Chapter 13 Plan.

57. The inaccurate reporting of the subject debt continues to have significant adverse effect on
Plaintiff’s credit rating and her ability to obtain financing as it creates a false impression that the
Caliber account is due and owing, rendering Plaintiff a high risk consumer.

58. As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered
various types of damages as set forth herein, including specifically out-of-pocket expenses, the
loss of credit, the loss of ability to purchase and benefit from a credit line, certified mail expenses,
and other frustration and aggravation associated with writing dispute letters, time and money
expended meeting with her attomeys, tracking the status of her disputes, monitoring her credit file,
and mental and emotional pain and suffering

59. Moreover, Plaintiff has been denied credit as a result of Defendants’ erroneous reporting
of the Caliber trade line

60. Due to the conduct of the Defendants, Plaintiff Was forced to retain counsel to resolve the

erroneous reporting of the Caliber trade line

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 23 of 32 Page|D #:209
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 10 of 19 Page|D #:93

CoUNT I - VloLATroN 0F THE FAlR CREI)rT REPoRTrNG ACT
(AGAINST CALIBER)

61. Plaintiff restates and reallages paragraphs 1 through 61 as though fully set forth herein.

62. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(c) and (b).

63. Caliber is a “person” as defined by 15 U.S.C. §1681a(b).

64. Caliber is a “fumisher of inforrnation” as defined by 15 U.S.C. §1681s-2 and a “financial
institution” as defined by 15 U.S.C. §1681a(t).

65. At all times relevant, the above mentioned credit reports were “consumer reports” as the
term is defined by §1681a(d)(1).

66. Caliber violated 15 U.S.C. §1681s-2(b)(l)(A) by failing to conduct an investigation with
respect to the disputed information after receiving a request for an investigation and reinvestigation
from TransUnion and Plaintiff.

67. Caliber violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information
provided by TransUnion and Plaintiff.

68. Had Caliber reviewed the information provided by Plaintiff and TransUnion, it would have
corrected the inaccurate designation of the subject loan to TransUnion. Instead, Caliber wrongfully
and erroneously confirmed its inaccurate reporting without conducting a reasonable investigation.

69. Caliber violated 15 U.S.C. §1681s-2(b) by failing to report that the Plaintiff disputed the
subject debt.

70. Caliber violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently
block the inaccurate information on Plaintiff’ s files

71. Caliber violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any

reasonable investigation or reinvestigation of Plaintiff’ s dispute with TransUnion.

10

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 24 of 32 Page|D #:210
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 11 of 19 Page|D #:94

72. Caliber violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its
investigation or reinvestigation to TransUnion after being put on notice and discovering inaccurate
reporting with respect to the subject loan.

73. Caliber failed to conduct a reasonable reinvestigation of its reporting of the subject loan,
record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit
file within 30 days of receiving notice of a dispute from TransUnion under 15 U.S.C. §1681i(a)(1).

74. Caliber violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action with
respect to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).

75. Despite the blatantly obvious errors on Plaintiff’s credit files, and Plaintiff’ s efforts to
correct the errors, Caliber did not correct the errors or trade line to report accurately and
completely. lnstead, Caliber wrongfully furnished false and erroneous information that the subject
loan was derogatory when in fact Plaintiff surrendered the subject property in her Chapter 13
bankruptcy.

76. A reasonable investigation by Caliber would have confirmed the veracity of Plaintiff’ s
disputes, yet the inaccurate information continues to be reported on Plaintiff’ s credit file

77. Had Caliber taken steps to investigate Plaintiff’s valid disputes or TransUnion’s requests
for investigation, it would have permanently corrected the erroneous credit reporting Plaintiff
provided all relevant information in her request for investigation Furthermore, Plaintiff’s
bankruptcy information is public record that is widely available and easily ascertainable

78. By deviating from the standards established by the banking industry and the FCRA, Caliber
acted with reckless disregard for its duty as a fumisher to report accurate and complete consumer

credit information to TransUnion.

ll

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 25 of 32 Page|D #:211

Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 12 of 19 Page|D #:95

79. Caliber willfully and knowingly confirmed and reported the inaccurate information on

Plaintiff’ s credit reports to TransUnion, rendering Caliber liable for punitive damages 15 U.S.C.

§1681n.

WHEREFORE, Plaintiff MICHELLE L. RUSHING requests that this Honorable Court:

a.

Declare that the practices complained of herein are unlawful and violate the
aforementioned statutes;

Order the deletion or modification of all adverse credit reporting relating to the subject
loan;

Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
underlying FCRA violations;

Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
to 15 U.S.C. §1681n;

Award Plaintiff punitive damages, in an amount to be determined at trial, for each of the
underlying FCRA violations, pursuant to 15 U.S.C. §1681n;

Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n
and 15 U.S.C. §l6810; and

Award any other relief as this Honorable Court deems just and appropriate

CoUNT 11 - VIoLATloN oF THE FArR CREr)rT REPoRTING ACT
(AGAINST TRANSUNION)

 

80. Plaintiff restates and realleges paragraphs 1 through 80 as though fully set forth herein.

81. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

82. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

83. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

12

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 26 of 32 Page|D #:212
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 13 of 19 Page|D #:96

84. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.
§ 1 68 l a(c).

85. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer
report it shall follow reasonable procedures to assure maximum possible accuracy of the
information concerning the individual about whom the report relates” 15 U.S.C. § l6816(b).

86. The FCRA requires that the credit reporting industry to implement procedures and systems
to promote accurate credit reporting

87. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of
any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free
of charge and record the current status of the disputed information, or delete the item within 30
days of receiving the dispute 15 U.S.C. §1681i(a)(l)(A).

88. Plaintiff provided TransUnion with all relevant information and documentation in her
request for investigation and reinvestigation to reflect her bankruptcy discharge and that she is no
longer personally liable for the subject loan.

89. TransUnion prepared Plaintiff’s credit reports containing inaccurate incomplete and
materially misleading information by reporting the subject loan as120 days past due when in fact
Plaintiff had received a bankruptcy discharge, surrendered the subject property, and was no longer
delinquent nor obligated to pay on the subject loan,

90. TransUnion prepared an incomplete consumer report of Plaintiff by failing to completely
and accurately notate that Plaintiff is disputing the reporting of the subject loan in violation of 15
U.S.C. §1681c(f).

91. Moreover, TransUnion failed to report the Caliber trade line as discharged in bankruptcy

13

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 27 of 32 Page|D #:213
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 14 of 19 Page|D #:97

92. A simple review of the relevant documents submitted by Plaintiff would have confirmed
that Plaintiff had filed bankruptcy and received a discharge

93. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable
procedures to assure maximum possible accuracy in preparation of the consumer reports it
fumished and refumished regarding Plaintiff`. Upon information and belief, TransUnion prepared
patently false, incomplete and materially misleading consumer reports concerning Plaintiff.

94. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable
investigation to determine whether the disputed information was accurate and to subsequently
delete or correct the information in Plaintiff’ s credit files

95. Had TransUnion taken any steps to investigate Plaintiff’s valid disputes, it would have
determined that subject loan was discharged in Plaintiff’ s bankruptcy on November 25, 2014.

96. TransUnion violated 15 U.S.C. §l681i(a)(2) by failing to provide notification of Plaintiff’ s
dispute to Caliber. Upon information and belief, TransUnion also failed to include all relevant
information as part of the notice to Caliber regarding Plaintiff’ s disputes that TransUnion received
from Plaintiff.

97. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant
information that it received from Plaintiff with regard to the subject loan.

98. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate
information that was the subject of Plaintiff’s disputes

99. TransUnion violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without
certification from Caliber that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.

14

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 28 of 32 Page|D #:214
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 15 of 19 Page|D #:98

100. TransUnion violated 15 U.S.C. §1681c(f) by failing to notate that Plaintiff disputed the
reporting of the subject loan TransUnion is required to notate each account that a consumer
disputes in each consumer report that includes the disputed information

101. After Plaintiff’ s detailed disputes, TransUnion had specific information related to
Plaintiff’ s bankruptcy case, and subsequent discharge order, which included the subject loan

102. TransUnion knew that the inaccurate reporting of the subject loan in Plaintiff’ s credit files
under the Caliber trade line as delinquent after her bankruptcy discharge, would have a significant
adverse affect on Plaintiff’ s creditworthiness and ability to receive a “fresh start” after completing
her bankruptcy.

103. The FCRA requires that the credit reporting industry implement procedures and systems
to promote accurate credit reporting

104. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,
TransUnion readily sold Plaintiff’ s inaccurate, incomplete and misleading reports to one or more
third parties, thereby misrepresenting material facts about Plaintiff and, ultirnately, Plaintiff’ s
creditworthiness

105. By deviating from the standards established by the credit reporting industry and the
FCRA, TransUnion acted with a reckless disregard for its duties to report accurate and complete
consumer credit information

106. It is TransUnion’s regular business practice to continually report disputed information
without taking the required investigatory steps to meaningfully verify such information as

accurate

15

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 29 of 32 Page|D #:215
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 16 of 19 Page|D #:99

107. TransUnion’s perpetual non-compliance with the requirements of the FCRA is indicative
of the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and
reporting her credit information accurately and completely

108. TransUnion acted reprehensively and carelessly by reporting and re-reporting Plaintiff as
continually delinquent on the subject loan after Plaintiff was discharged in bankruptcy

109. TransUnion has exhibited a pattern of refusing to correct errors in consumer credit files
despite being on notice of patently false and materially misleading information contained in such
files, ultimately valuing its own bottom line above its grave responsibility to report accurate data
on consumers

110. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.

111. TransUnion’s conduct was willful, rendering it liable for punitive damages in an amount
to be determined by the Court pursuant to 15 U.S.C. §1681n.

WHEREFORE, Plaintiff MICHELLE L. RUSHING respectfully pray this Honorable Court for
the following relief:
a. Declare that the practices complained of herein are unlawful and violate the
aforementioned statute;
b. An order directing that TransUnion immediately delete all of the inaccurate information
from Plaintiff’s credit reports and credit files;
c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §16810;
d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
pursuant to 15 U.S.C. §1681n;
e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
FCRA violations, pursuant to 15 U.S.C. §1681n;
f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
and 15 U.S.C. §16810; and

16

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 30 of 32 Page|D #:216
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 17 of 19 Page|D #:100

g. Award any other relief as this Honorable Court deems just and appropriate

COUNT lll - VloLATloNS 0F mg FAIR DEBT CoLLEchoN PRAcrrcE_s ACT
(AGAINST CALIBER)

112. Plaintiff restates and realleges paragraphs 1 through 112 as though fully set forth herein.

113. The Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

114. The subject loan qualifies as a “debt” as defined by FDCPA §1692a(5) as it arises out of
a transaction due or asserted to be owed or due to another for personal, family, or household
purposes

115. Caliber qualifies as a “debt collector” as defined by §1692a(6) because its primary
business purpose is to collect debts and uses the mail, credit reporting, and/or the telephones to
collect or attempt to collect delinquent consumer accounts

116. Caliber qualifies as a “debt collector” because it acquired servicing rights to the subject
loan after it was in default. 15 U.S.C. §1692a(6).

117. Caliber’s credit reporting communications to Plaintiff were made in connection with a
collection of the subject loan

118. Section 524(a)(2)-(3) of the Bankruptcy Code commonly known as the “discharge
injunction,” prohibits “an act, to collect, recover or offset any such debt as a personal liability of
the debtor,” and “operates as an injunction against the commencement or continuation of an
action, the employment of process, or an act, to collect or recover from, or offset against, property
of the debtor.” 11 U.S.C. §§524(a)(2)-(3).

119. Caliber violated 15 U.S.C. §§16926(8) through its debt collection efforts on a debt

discharged in bankruptcy

17

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 31 of 32 Page|D #:217
Case: 1:18-cv-08544 Document#: 18 Filed: 02/19/19 Page 18 of 19 PagelD #:101

a. Violations of FDCPA § 1692e(8)

120. Caliber violated §1692e(8) by communicating false and inaccurate credit information to
Transunion that it knew, or should have known, to be false by inaccurately reporting the subject
loan as 120 days past the payment due date This information was inaccurate and misleading
because the subject loan was discharged, the subject property was surrendered, and therefore
Plaintiff had no further obligations to Caliber upon entry of her discharge on November 25, 2014.

121. 15 U.S.C. §1692e(8) also requires a debt collector to disclose the fact that a debt is
disputed

122. Caliber violated §1692e(8) when it failed to designate its trade line as disputed after
receiving notice of Plaintiff’s first dispute from Plaintiff and Transunion

123. Caliber had actual knowledge of Plaintiff’s bankruptcy discharge when it received
numerous notices of such from the BNC, Plaintiff, and TransUnion.

124. Caliber attempted to dragoon and induce the Plaintiff into paying a debt that was not
legally owed.

125. As an experienced creditor and debt collector, Caliber knew or should have known the
ramifications of` collecting on a debt that was discharged in bankruptcy

126. Caliber knew or should have known that Plaintiff’ s discharged debt was uncollectable as
a matter of law.

127. Upon information and belief, Caliber has no system in place to identify and cease
collection of debts discharged in bankruptcy

128. Concemed about the violations of her rights and protections afforded by her bankruptcy
filing and subsequent discharge Plaintiff sought the assistance of counsel to ensure that Caliber’s

collection efforts finally cease

18

Case: 1:18-cv-08544 Document #: 26 Filed: 03/13/19 Page 32 of 32 Page|D #:218
Case: 1:18-cv-08544 Document #: 18 Filed: 02/19/19 Page 19 of 19 PagelD #:102

WHEREFORE, Plaintiff MICHELLE L.RUSHING respectfully prays this Honorable Court for
the following relief:
a. Declare that the practices complained of herein are unlawful and violate the
aforementioned statute
b. Award the Plaintiff statutory and actual damages, in an amount to be determined at trial,
for the underlying FDCPA violations;
c. Award the Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
§ 1692k; and

d Award any other relief as this Honorable Court deems just and appropriate

Plaintiff demands trial by jury.

Dated: February 19, 2019 Respectfully Submitted,

/s/ Marwan R. Daher

Marwan R. Daher, Esq. ARDC#6325465
Omar T. Sulaiman, Esq. ARDC#6322837
Counsel for Plaintin

Sulaiman Law Group, Ltd.

2500 S. Highland Ave, suite 200
Lombard, Illinois, 60148

Phone: (630) 537-1770

Fax: (630) 575-8188
mdaher@sulaimanlaw.com
osulaiman@sulaimanlaw.corn

19

